DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11-16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn (8,807,814) in view of Pestl et al. (8,371,740).
With respect to claim 1-6, and 11, Glenn teaches a lighting apparatus (10) comprising: a housing (32, 12, and 20) including a battery housing (12 and 20) and a light housing (32) separated via a partitioning wall (bottom wall of 30) extending within the housing (Figs. 3 and 9); a light module (26, 28, 30, and 34) supported by the light housing (Figs. 3 and 9), the light module comprising a heat sink (30) located at least partially within the light housing (Figs. 3 and 9), and at least one LED (28) supported by the heat sink (Figs. 3 and 9 and column 4, lines 11-16); a battery receptacle (unnumbered battery contacts in Fig. 9 and column 4, lines 35-39) formed within the battery housing to slidingly receive a battery pack (38) at least partially into the battery housing (Figs. 3 and 9); an intake opening (sides of 30; see: Figs. 3 and 9 and column [claim 1]; the battery pack is received along a receiving axis that interests a portion of the light housing (Figs. 3 and 9), and wherein the airflow enters the battery housing through a gap (gap at sides of 30) formed between a wall of the battery housing and the battery pack (Figs. 3 and 9) [claim 2]; wherein the intake opening is formed near a distal end of the partitioning wall adjacent the heat sink to allow the airflow to traverse through a gap between the partitioning wall and the battery pack and passing through the intake opening (Figs. 3 and 9) [claim 3]. 11. The lighting apparatus of claim 1, wherein the light module (26, 28, 30, and 34) comprises a top light cover (34), the top light cover being mounted on two side walls (Fig. 2) of the light housing (32) extending upwardly from the partitioning wall (bottom wall of 30), a bottom light cover (top surface of 16) supporting the heat sink (column 4, lines 11-16) [claim 11].
Glenn does not explicitly teach an airflow passes in thermal contact with the battery pack from the battery housing into the light housing through the intake opening (claim 1); the airflow to traverse through a gap between the partitioning wall and the battery pack before passing through the intake opening (claim 3); wherein the housing forms a rear mounting platform along a mounting plane that abuts the battery housing and the light housing, wherein a plane of the partitioning wall intersects the mounting 
As for claim 1, Pestl also drawn to lighting apparatuses, teaches an airflow passes in thermal contact with the battery pack from the battery housing (column 8, lines 18-23 and Fig. 1A) into the light housing through the intake opening (Fig. 1A).
As for claim 3, Pestl teaches the airflow to traverse through a gap between the partitioning wall and the battery pack before passing through the intake opening (Fig. 1A).
As for claim 4, Pestl teaches wherein the housing forms a rear mounting platform along a mounting plane that abuts the battery housing and the light housing, wherein a plane of the partitioning wall intersects the mounting plane (Fig. 1A).  
As for claim 5, Pestl teaches wherein the battery receptacle comprises a terminal block arranged to make electrical contact with terminals of the removeable battery pack, the terminal block being supported by a support wall extending perpendicularly from the partitioning wall (Fig. 1A and column 9, lines 18-50).  
As for claim 6, Pestl further comprising a control board (18) supported by the battery housing (ultimately on top of the battery housing, thus reasonably interpreted as 
As for claim 11, Pestl teaches a bottom light cover (bottom of 48), the bottom light cover being coupled to a bottom portion of the light housing (48) adjacent the intake opening of the partitioning wall (top surface of 60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the air direction, rear mounting platform and mounting plane, control board, and the bottom light cover of Pestl in the lighting apparatus of Glenn, since KSR teaches it is obvious to combine prior art element according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results (MPEP 2143 A &B). 
As for claim 8, Glenn further teaches wherein the light module (26, 28, 30, and 34) further comprises a lens (34) covering the at least one LED (Fig. 2), the lens being located forward of a plane of a front face of the battery housing (Fig. 2).  
As for claim 9, Glenn further teaches wherein the lens (34) is separated from the front face of the battery housing forming a secondary intake opening proximate the heat sink (column 4, lines 11-34).  
As for claim 12, Glenn further teaches wherein the light housing (32) comprises a ridge portion that overlaps a rear edge of the top light cover (34) with a gap in between (Fig. 2) forming the air vent (36).  
	As for claims 13-16, 18, 20, and 21, Glenn and Pestl teach all of the claimed elements, as is discussed above.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn and Pestl, as is applied to claims 1 and 13 above, further in view of Weber et al. (2014/0043800).
	With respect to claim 7, Glenn and Pestl teach all of the claimed elements, as is discussed above, except for explicitly teaching further comprising a sensor mounted on a front face of the battery housing forward of the battery receptacle, the sensor being at least one of a motion sensor or a darkness sensor (claim 7).  
As for claim 7, Weber also drawn to lighting apparatuses, teaches a sensor (paragraph 52) mounted on a front face (at 260) of a battery housing (350) forward of a battery receptacle (230), the sensor being at least one of a motion sensor or a darkness sensor (paragraph 52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the sensor of Weber in the lighting apparatus of Glenn, in order to automatic control for the lighting apparatus (paragraph 52 of Weber).
As for claim 17, Glenn, Pestl, and Weber teach all of the claimed elements, as is discussed above. 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn and Pestl, as is applied to claims 1 and 13 above, further in view of Maglica (2016/0178182).
	With respect to claim 10, Glenn and Pestl teach all of the claimed elements, as is discussed above, as well as Glenn teaches wherein the removeable battery pack is a 
	As for claim 10, Maglica also drawn to lighting apparatuses, teaches at least one LED provides a total light output of approximately 1200 to 2000 lumens (Figure 2 and Fig. 18). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the LED output of Maglica in the lighting apparatus of Glenn, in order to provide superior performance (paragraph 137 of Maglica). 
As for claim 19, Glenn, Pestl, and Maglica teach all of the claimed elements, as is discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 5-13, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,112,076. Although the claims at issue are not identical, they are not patentably distinct from each other because:
-the elements of claim 1 of the present invention are taught in claims 1 and 9-13 of US Patent No. 11,112,076.
-the elements of claims 5-8 of the present invention are taught in claims 2-5 respectively of US Patent No. 11,112,076.
-the elements of claims 10-12 of the present invention are taught in claims 8-10 respectively of US Patent No. 11,112,076.
-the elements of claim 13 of the present invention are taught in claims 1 and 9-13 of US Patent No. 11,112,076.
-the elements of claims 17-18 of the present invention are taught in claims 4-5 respectively of US Patent No. 11,112,076.
-the elements of claims 19-21 of the present invention are taught in claims 8-10 respectively of US Patent No. 11,112,076.



Claims 2-4 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,112,076 in view of Glenn and Pestl. 
The elements of 2-4 and 14-16 that are not taught in the claims of US Patent No. 11,112,076 are taught by Glenn and Pestl, as is discussed above. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the elements of Glenn and Pestl with the elements of US Patent No. 11,112,076, since KSR teaches it is obvious to combine prior art element according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results (MPEP 2143 A &B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                             2/8/2022